Thomas J. /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 10, 2014

                                     No. 04-14-00110-CV

                                   Mary MOCZYGEMBA,
                                         Appellant

                                               v.

                  Thomas J. MOCZYGEMBA and Harry Lee Moczygemba,
                                   Appellees

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 12-10-0573-CVW
                         Honorable Donna S. Rayes, Judge Presiding

                                        ORDER
        On April 7, 2014, attorney Gerald T. Drought filed an amended motion to substitute
counsel. He moved this court to allow attorneys Gerald T. Drought and Mathis B. Bishop of
Martin & Drought, P.C. to withdraw, and to allow attorneys Jim Hartnett Jr., Will Ford Hartnett,
and Fred Hartnett of The Hartnett Law Firm to represent Appellant Mary Moczygemba in this
appeal. The amended motion shows it was sent to Appellant by first class mail and by certified
mail, see TEX. R. APP. P. 6.5(b), and meets the other motion requirements, see id. R. 6.5(d).
        The amended motion for substitution is GRANTED. See id. The original motion for
substitution is MOOT.
       We DIRECT the clerk of this court to update this court’s records to show Appellant’s
new attorneys in this appeal, and designate Jim Hartnett Jr. as Appellant’s lead counsel.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court